DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/433731 PAT 10165259
Claims 1-20 are pending.

Response to Amendment
The amendment received on 08/05/2020 has been entered and made of record.

Examiner’s Note
Independent claim 1 is drawn to a "computer readable storage medium".  In light of the specification, which makes a distinction between “computer readable storage medium” and a signal (pg. [0144]), and consistent with a conclusion reached by one of ordinary skill in the art, the claimed "computer readable storage medium" is construed by the examiner as covers only non-transitory media. Claim 1 and its dependents are therefore directed to statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18 of PAT 10165259 (parent application 15/433731). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 15-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 2 recites “generating an intermediate image”. Is it referring to the same intermediate image defined in claim 1 (line 7)? 
It is further not clear how the steps recited in claim 2 are related to the “hallucinating” and/or the “generating” step in claim 1. In other words, are the steps recited in claim 2 part of “hallucinating the second portion of the object”, part of “generating a target image”, or totally separate from them? 
Similarly, from the claiming language, it is not very clear how steps recited in some dependent claims, for example claims 3 and 6-9, are related to those recited in 
In claim 3, the “flow field” generated in the first step is never used in any of the following steps, so it is not clear what is the purpose of performing this step.

There are insufficient antecedent bases for the following limitations: 
“the geometric flow model” in claim 6, line 6.
“the image completion model” in claim 8, line 2.
"the training" (line 1) and “the image completion model” (lines 5-6 ) in claim 9. 
“the image completion model” (line 2) and "the adversarial loss metric" (line 7) in claim 15. 
"the image completion model" in claim 16, line 2. 
"the image completion model" in claim 17, line 1.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1, 10-14 and 18-20 would be allowable when the double patenting rejection is overcome.
Claims 2-9 and 15-17 would be allowable when the double patenting rejection and the rejection(s) under 35 U.S.C. 112(b) are overcome. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/LI LIU/Primary Examiner, Art Unit 2666